Whitfield, J.
Dissenting.
Chapter 3900, Acts of 1889, is as follows:
“An Act to limit the time within which actions may be brought upon foreign judgments.

Be It Enacted by the Legislature of the State of Florida:

“Section 1. No action upon any judgment or decree of any court of the United States or of any State or Territory within the United States (except courts of the State of Florida), or of any foreign country, shall be commenced in this State, except within seven years from the rendition of such judgment or decree.
“See. 2. All laws and parts of laws in conflict with the provisions hereof are hereby repealed.
“Approved May 24, 1889.”
This statute did not purport to amend Section 10 of Chapter 1869, Acts of 1872, “An Act of limitations in civil actions,” Chapter 144 McClellan’s Digest, now Sec*427tion 2939, Revised General Statutes, 1920, but it is a specific enactment “to limit the time within which actions may be brought upon foreign judgments,” and it expressly repeals “all laws and parts of laws in conflict with the provisions” of the act; and it contains no exceptions because of absence from the State as- appear in Section 14, Chapter 1869, Acts of 1872, Section 14, Chapter 144, McClellan’s Digest, now a part of Section -2928, Revised General Statutes, 1920.
This specific enactment cannot be deprived of any of its force and intent by its re-enactment in the Revised Statutes, the General Statutes and the Revised General Statutes, when no change is made in its essential verbage, but its substance is merely incorporated in an appropriate place in each of the general revisions of the statutes.
Even if the provisions of Section 14, Chapter 1869, Acts of 1872, now a part of Section 2928, Revised General statutes quoted in the main opinion may without reference to Chapter 3900 fairly be construed to extend to causes of action that accrue out of the State and to defendants who had not resided in this State when the foreign cause of action accrued (Hargis v. Haviland, 9 Fla. 15), certainly the quoted qualifying provision of Section 14, Chapter 1869, now a part of Section 2928, Revised General Statutes, cannot be construed as applying to the subject matter of Chapter 3900, Acts of 1889, now a part of Section 2939, Revised General Statutes, in view of the intent to exclude qualifying matters clearly indicated by the title and by the positive, explicit, comprehensive and complete provisions of Chapter 3900. See Wright v. Mordaunt, 77 Miss. 537, 27 South. Rep. 640; Maitland v. Keith, 30 Miss, 499; Clements v. Brown, 31 Miss. 93.
The provisions of the Revised Statutes, the General Statutes and the Revised General Statutes do not. purport *428to modify the intent and effect of Chapter 3900, Acts of 1889, such provisions of the three revisions are: “Actions other than those for the recovery of real property can only be commenced as follows: “Within seven years. An action upon a judgment or decree of any Court of the United States, or of any State or Territory within the United States, or of any foreign country.” See Section 1294, Revised Statutes, 1892; Section 1725, General. Statutes, 1906; Section 1725, Compiled Laws, 1914; Section 2939, Revised General Statutes, 1920, Chapter 3900 quoted above and Chapter 3905, authorizing the Revised Statutes of 1892, were enacted at the same session of the Legislature, and the latter does not contemplate a change of the former act.
The statutes of this State do not contemplate that an action on a foreign judgment or decree may be brought in the courts of this State, “except within seven years from the rendition of such judgment or decree.” See Brown v. Case, 80 Fla. 703, 86 South. Rep. 684.
Terrell, J., concurs.